            Case 5:20-cv-08549-SVK Document 15 Filed 01/27/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                     280 South 1st Street
                                     San Jose, CA 95113
                                       cand.uscourts.gov



                                       January 27, 2021


RE:20-cv-08549-SVK Arroyo v. Campbell Foothills Venture, LLC

Default is entered as to Campbell Foothills Venture, LLC a Delaware Limited Liability
Company on January 27, 2021.


                                                   Susan Y. Soong, Clerk



                                                   by: Patty Cromwell
                                                   Case Systems Administrator




REV. 7-19
